Watson, J udge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties herein:
IT IS HEREBY STIPULATED AND AGREED by and between the parties, subject to the approval of the Court, as follows:
1. The merchandise covered by this Stipulation consists of, and is limited to, the cigarette lighters imported under the entries listed on the annexed Schedule of Appeals for Re-appraisement.
2. The said merchandise was entered for consumption on or after February 27, 1958 and does not appear on the Final List promulgated by the Secretary of the Treasury (T.D. 54521) pursuant to section 6(a) of the Customs Simplification Act of 1956.
3. On or about the dates of exportation of the said merchandise, the prices at which such or similar merchandise was freely sold, or in the absence of sales, was offered for sale in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings and all other expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were the ex-factory prices indicated on the invoices attached to the entries.
4. That said merchandise has been appraised at certain values higher than the said ex-factory prices indicated on the invoices attached to the entries.
5. The appeals for re-appraisement referred to may be submitted for decision on this stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here in question and that such values were the ex-factory prices indicated on the invoices attached to the entries.
Judgment will issue accordingly.